Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9, 11-13, and 15-16 are now pending in the application under prosecution and have been examined.

Response to Arguments
Applicant’s arguments with respect to claims 1-9, 11-13, and 15-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11-13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0339229 (Zhang et al) in view of US 2015/0205642 (XU et al) .

With respect to claims 9 and 13, Zhang teaches information processing apparatus comprising: a processor comprising a plurality of calculating cores (plurality of computation nodes included in an information processing system with CPU core) [Par. 0156-0161; Par. 0189-0193]; a requested memory capacity calculator that integrates a plurality of requested memory capacities of the plurality of calculating cores (plurality of computation nodes included in an information processing system with CPU core computing control module, calculating frequency miss at each hierarchical cache level) [Par. 0156-0160]; a cache-miss frequency calculator that counts a number of cache misses of each of the plurality of calculating cores (the CPU core allocation control module calculates the frequencies of cache miss M(1) and M(2) featuring corresponding caches) [Par. 0156-0159; Par. 0161; Par. 0172]; and a cache redistributing determiner that determines, based on the requested memory capacities of the plurality of calculating cores, a cache capacity to be redistributed (processing core to calculate sector division ratio, based on data access amount, the data access amount including a size and an access count of data accessed) [Par. 0192-0195; Par. 0125-0126]. Zhang fails to specifically teach cache redistributing determiner that determines, based on a ratio between the requested memory capacity of a calculating core of a migration source of the redistributing and the requested memory capacity of the migration destination of the redistributing, a cache capacity to be redistributed. However,  XU teaches method and an apparatus for determining a to-be-migrated task based on cache awareness in a computing system having multiple processor cores wherein: the computing system determines a source processor core and a destination processor core according to a load of each processor core; through respectively monitoring the number of cache misses of each task and the number of executed instructions of each task in the source processor core and the destination processor core (apparatus a processor configured to obtain information about each processor core of the multiple processor cores is obtained, wherein the information about each processor core comprises load information of each processor core, each being respective calculating core), the computing system obtain an average cache miss per kilo instructions of the source processor core and an average cache miss per kilo instructions of the destination processor core. Then, the computing system determines, according to the obtained average cache miss per kilo instructions of the source processor core and the destination processor core, a task to be migrated from the source processor core to the destination processor core [Abstract; Par. 0009; Par. 0011; Par. 0048]. Therefore, it would have been obvious to one of having ordinary skill in the art before the effective filing of the application to combine the feature processing core to calculate sector division ratio based on data access amount including a size and an access count of data accessed, as taught by Zhang, with the process calculating average cache miss per kilo instructions of the source processor core and average cache miss per kilo instructions of the destination processor core, as taught by XU, because the result would reduce the probability of contention for processor resources and improving performance of an entire system, as taught by XU [Par. 0010].
The combination is proper because XU teaches: Monitor the number of cache misses of each task and the number of executed instructions of each task in the source processor core, obtain an MPKI of each task in the source processor core by calculation according to the number of cache misses of each task and the number of executed instructions of each task in the source processor core; aggregation algorithm used so that tasks with similar numbers of cache misses are basically aggregated to one processor core such that ensure that the tasks with the similar number of cache misses do not run at the same time to contend for bandwidth resources of a shared cache and access memory, and negative effects caused by a task with a relatively large number of cache misses on a task with a relatively small number of cache misses are avoided (Par. 0047-0048; Par. 0109-0111).

With respect to claim 1 and 5, Zhang teaches information processing apparatus comprising: a first memory that stores data in a unit of page; a second memory that stores data of a page of a migration target from the first memory; a processor comprising a plurality of calculating cores; a first management data storing region that stores data being provided one for each of the plurality of calculating cores and representing migration of pages of a page group allocated to the calculating core among a plurality of the pages; a second management data storing region that stores data provided for an operating system and managing a plurality of pages selected in accordance with migration among the page group of the plurality of first links as a group of candidate pages to be migrated to the second memory; and a migration processor that migrates data of a page selected from the first memory to the second memory (plurality of computation nodes included in an information processing system with CPU core computing control module, calculating frequency miss at each hierarchical cache level , the processing core to calculate sector division ratio, based on data access amount, the data access amount including a size and an access count of data accessed, CPU core allocation control module calculates the frequencies of cache miss M(1) and M(2) featuring corresponding caches) [Par. 0156-0161; Par. 0172; Par. 0192-0195; Par. 0125-0126] . Zhang fails to specifically teach first management data storing region that stores a plurality of first links being provided one for each of the plurality of calculating cores and a second management data storing region that stores a second link provided in accordance with the order of migration among the page group of the plurality of first links. However XU teaches method and an apparatus for determining a to-be-migrated task based on cache awareness in a computing system having multiple processor cores wherein: the computing system determines a source processor core and a destination processor core according to a load of each processor core; through respectively monitoring the number of cache misses of each task and the number of executed instructions of each task in the source processor core and the destination processor core (apparatus a processor configured to obtain information about each processor core of the multiple processor cores is obtained, wherein the information about each processor core comprises load information of each processor core, each being respective calculating core), the computing system obtain an average cache miss per kilo instructions of the source processor core and an average cache miss per kilo instructions of the destination processor core. Then, the computing system determines, according to the obtained average cache miss per kilo instructions of the source processor core and the destination processor core, a task to be migrated from the source processor core to the destination processor core [Abstract; Par. 0009; Par. 0011; Par. 0048]. Therefore, it would have been obvious to one of having ordinary skill in the art before the effective filing of the application to combine the feature processing core to calculate sector division ratio based on data access amount including a size and an access count of data accessed, as taught by Zhang, with the process calculating average cache miss per kilo instructions of the source processor core and average cache miss per kilo instructions of the destination processor core, as taught by XU, because the result would reduce a probability of contention for processor resources and improving performance of an entire system, as taught by XU [Par. 0010].

With respect to claims  2 and 6, Zhang and XU, combined, teach information processing apparatus comprising: a storing unit that stores migration management data managing the page that the migration processor migrates to the second memory; and a plurality of deleting processors that are provided one for each of the plurality of calculating cores and that deletes, from the first link, the page migrated to the second memory with reference to the migration management data (XU’s scheduling migration when the load of a processor core in the system exceeds a predetermined percentage of a load of another processor core and the cache miss per kilo instructions reaches a predetermined value) [Par. 0052; Par. 0011; Par. 0037-0038; Par. 0062-0064].

With respect to claims  3 and 7, Zhang and XU, combined, teach information processing apparatus comprising: a storing unit that stores page association data that associates the page migrated to the second memory and one of the plurality of calculating cores; and a deleting processor that deletes, from the first link, the page migrated to the second memory with reference to the page association data (XU’s scheduling migration when the load of a processor core in the system exceeds a predetermined percentage of a load of another processor core and the cache miss per kilo instructions reaches a predetermined value) [Par. 0052; Par. 0011; Par. 0037-0038; Par. 0062-0064].

With respect to claims  4 and 8, Zhang and XU, combined, teach information processing apparatus, wherein each of the plurality of calculating core comprises: the second link; and a deleting processor that deletes, from the first link, the page migrated to the second memory (XU’s scheduling migration when the load of a processor core in the system exceeds a predetermined percentage of a load of another processor core and the cache miss per kilo instructions reaches a predetermined value) [Par. 0052; Par. 0011; Par. 0037-0038; Par. 0062-0064].

With respect to claims 11 and 15, Zhang and XU, combined, teach the information processing apparatus, wherein the cache redistributing determiner redistributes the cache capacity when a ratio of a maximum value of a cache-miss frequency in the plurality of calculating cores to a minimum value of the cache-miss frequency in the plurality of calculating cores is a threshold or more (Zhang’s computing core to calculate sector division ratio, based on data access amount including a size and an access count of data accessed) [Abstract; Par. 0125-0126; Par. 0159-0161].

With respect to claims 12 and 16, Zhang and XU, combined, teach the information processing apparatus, the cache distributing determiner determines one of the plurality of calculating cores having a lowest cache-miss frequency to be a migration source of the cache capacity and determines one of the plurality of calculating cores having a highest cache-miss frequency to be a migration destination of the cache capacity (XU’s scheduling migration when the load of a processor core in the system exceeds a predetermined percentage of a load of another processor core and the cache miss per kilo instructions reaches a predetermined value where the processor core with a lower load is considered as a destination processor core, and the processor core with a higher load is considered as a source processor core.) [Par. 0052; Par. 0071-0072; Par. 0037-0038; Par. 0062-0064].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20130080703 (Kumagai et al) teaching plurality of memory device units assigned to different tiers respectively, a data location management unit for managing location of data in the respective tiers and migration of data among tiers, and a migration amount calculation unit for calculating a data storage time in the respective tiers and a data migration amount when data is migrated among tiers.
US 2015/0356078 (Kishimoto et al) teaching  management computer executing PUSH type data migration processing, where data migration is performed with priority from a tree folder having a low access frequency and high folder capacity ratio, so that data migration with a high transfer efficiency is realized.
US 9,124,613 (Nagami et al) teaching management system configured to select the migration source storage system in the plurality of the storage system on the basis of the capacity information, wherein a ratio of usage capacity in the migration source storage system exceeds a predetermined threshold value.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERRE MICHEL BATAILLE whose telephone number is (571)272-4178. The examiner can normally be reached Monday - Thursday 7-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PIERRE MICHEL BATAILLE/Primary Examiner, Art Unit 2136